Citation Nr: 1437623	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

3.  Entitlement to service connection for a parathyroid disorder, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

4.  Entitlement to service connection for pituitary adenomas/tumor, to include as due to exposure to herbicides.

5.  Entitlement to service connection for restless/shaky leg syndrome, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.

6.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides and/or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to August 1966 and October 1973 to August 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran submitted a timely notice of disagreement in January 2007; a statement of the case was issued in August 2008; and a VA Form 9 was received in September 2008.  The Veteran now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011, the Board remanded these claims for additional development.  The Board notes this appeal originally included entitlement to service connection for a gastrointestinal disorder; however, this issue was granted in a September 2012 rating decision, and as such, is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, hypertension, a parathyroid disorder, pituitary adenomas/tumor, restless/shaky leg syndrome, and sleep apnea.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the evidence indicates that the Veteran has been diagnosed with diabetes mellitus, type 2, hypertension, restless leg syndrome, and sleep apnea.  See June 2005 private treatment note.  He also has been diagnosed with a pituitary tumor and hyperparathyroidism status post parathyroidectomy.  See April 1996 and July 2005 private treatment notes.  

The Veteran asserts that these disorders are related to his exposure to herbicides while stationed in Guam, the Philippines and Okinawa.  In support of this argument, the Veteran's representative has submitted documents suggesting that such herbicides were used in Guam while he was stationed there.  

The verification procedures for allegations of herbicide exposure in areas outside the Republic of Vietnam or the Korean Demilitarized Zone are set forth in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.C.10.o (February 15, 2014).  Under this procedure, the Veteran must be asked to describe specifically the nature of his exposure and, after an adequate time has elapsed in order to allow him to respond, the RO should attempt to verify the use of such herbicides the Under Secretary for Compensation Services or, if necessary, the Joint Services Records and Research Center (JSRRC).  In this case, the Veteran has asserted that he was exposed to herbicides while performing maintenance on B52's that carried and dropped herbicides.  See October 2005 VA Form 21-526.  He also stated that he was transported on and worked on tankers that contained herbicides.  Id.  Information submitted by the Veteran's representative indicates that Vietnam War era herbicides were found in the soil in Guam.  Therefore, on remand, the nature of his claimed exposure should be developed in accordance with the procedures set forth in the M21-1.  

Additionally, to facilitate development, the Veteran's service personnel records should be acquired, if available.  The Board notes that several attempts were made to obtain personnel records previously; however, they were not requested properly.  See June 2006 responses.  On remand, the RO should ensure that all requests for personnel records are completed properly.

Finally, the Board notes that although the Veteran has current diagnoses and has asserted theories relating those disorders to service, he has not yet been afforded VA examinations for any of his claimed disorders.  For example, the Board notes that the Veteran has asserted that he began having polyuria during service, an early symptom of diabetes.  See July 2014 statement.  Additionally, the Veteran has asserted that his hypertension began during service.  Id.  Under the VCAA, VA is obliged to provide an examination when the Veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  On remand, the Veteran should be afforded VA examinations and medical opinions should be obtained regarding the nature and etiology of the claimed disorders.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's personnel records and incorporate them into the claims file.

2.  Attempt to verify the Veteran's claimed exposure to herbicides in Guam, Okinawa, and the Philippines based on the information he provides, to include Andersen Air Force Base.  Such development should be completed in compliance with M21-1, Part IV.ii.2.C.10.o.  

As part of this development, the RO should contact the Under Secretary for Compensation Services and/or the JSRRC to complete the required steps.

3.  Obtain and associate with the claims file all updated treatment records.

4.  Afford the Veteran VA examinations for his:
a) diabetes mellitus, type 2 
b) hypertension
c) a parathyroid disorder 
d) pituitary adenomas/tumor 
e) restless/shaky leg syndrome, and 
e) sleep apnea

All indicated tests and studies should be conducted.

Based on a full review of the record, to include the lay statements of the Veteran regarding the incurrence and symptomatology of the disorders, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

i)  the Veteran's diabetes mellitus, type 2 had its onset in, or is otherwise etiologically related to, active service.  

The examiner should comment on the Veteran's assertion of polyuria during service.  

ii)  the Veteran's hypertension had its onset in, or is otherwise etiologically related to, active service;

or manifested to a degree of 10 percent within one year after discharge; 

or was aggravated (beyond the natural progression) by his diabetes mellitus, type 2 or other diagnosed disorder.

iii)  the Veteran's parathyroid disorder had its onset in, or is otherwise etiologically related to, active service;

or was aggravated (beyond the natural progression) by his diabetes mellitus, type 2, pituitary adenomas, or other diagnosed disorder.

iv)  the Veteran's pituitary adenoma had its onset in, or is otherwise etiologically related to, active service;

or was aggravated (beyond the natural progression) by any other diagnosed disorder.

v)  the Veteran's restless leg syndrome had its onset in, or is otherwise etiologically related to, active service;

or was aggravated (beyond the natural progression) by any other diagnosed disorder, to include diabetes mellitus, type 2.

vi)  the Veteran's sleep apnea had its onset in, or is otherwise etiologically related to, active service;

or was aggravated (beyond the natural progression) by any other diagnosed disorder, to include hypertension or diabetes mellitus, type 2.

In providing these opinions, the examiner should address the Veteran's assertions of in-service exposure to herbicides.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

